Title: From Alexander Hamilton to John G. Coffin, 18 February 1800
From: Hamilton, Alexander
To: Coffin, John G.


          
            Sir,
            New York Febr. 18. 1800—
          
          I have received your letter of January 24th and in consequence of your misfortune your furlough is extended untill the last day of March next. A delay of a General arrangement by the Secretary of War which would have embraced your claim prevents me from a compliance with your wishes as to your accounts.
          with true consideration I am Sir—
          John G. Coffin
        